Citation Nr: 0945610	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-02 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for alcoholic dementia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder manifested by depression.

3.  Entitlement to service connection for a lung disability, 
to include as a result of asbestos exposure.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1948 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

As reflected on the title page, the Board has characterized 
the psychiatric disability claims as two separate issues.  
This is so because of the different evidence and etiologic 
suppositions concerning the Veteran's alcoholic dementia and 
depression.

Additional evidence was associated with the claims file 
subsequent to the agency of original jurisdiction's (AOJ) 
final consideration of the claims in November 2007.  With 
respect to the alcoholic dementia claim, the evidence is 
redundant and does not have a bearing on the issue; thus, a 
remand to the AOJ for a supplemental statement of the case is 
not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2009).  
In regards to the remaining issues on appeal, the AOJ will 
have the opportunity to consider any additional evidence as a 
result of the remand set forth below.

In October 2009, the Veteran testified at a hearing before 
the Board.  At the hearing, the Veteran submitted additional 
evidence to the Board in the form of a statement from his 
grandchild.  The Veteran waived review of the newly submitted 
evidence by the AOJ.  See 38 C.F.R. § 20.1304(c).  Thus, the 
Board will consider such evidence in the adjudication of the 
alcoholic dementia claim.

In October 2009, the Veteran submitted a statement wherein he 
withdrew his appeal regarding a claim of service connection 
for alcoholism.  The withdrawal of the issue was reiterated 
at his hearing.  Therefore, the Board finds that the appeal 
of that claim has been withdrawn.  See 38 C.F.R. § 20.204 
(2009).

The issues of service connection for an acquired psychiatric 
disorder manifested by depression; a lung disability, to 
include as a result of asbestos exposure; and hearing loss 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran has alcoholic dementia as a result of alcohol 
abuse.


CONCLUSION OF LAW

The Veteran does not have alcoholic dementia that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 105, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim of service connection for alcoholic 
dementia has been accomplished.  Through a January 2006 
notice letter, the RO notified the Veteran of the information 
and evidence needed to substantiate his claim of service 
connection.  While the notice did not refer to criteria for 
assigning disability ratings or effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), neither 
of these questions is now before the Board.

The Board also finds that the January 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  Consequently, a remand of this service 
connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
claim of service connection for alcoholic dementia.  The 
Veteran's treatment records from the VA Medical Center (VAMC) 
in Boston, Massachusetts have been obtained and associated 
with the claims file, as have records from multiple private 
treatment providers identified by the Veteran.  The Board 
notes that the Veteran's service treatment records were not 
obtained.  In December 2006, the RO was informed by the 
National Personnel Records Center that the Veteran's records 
were not available and they were likely destroyed in a fire.  
Additionally, the Veteran stated that any service records 
that he previously had in his possession were destroyed in a 
flood or fire at his home.  Further efforts to obtain the 
service treatment records would be futile.  Therefore, a 
remand of this issue in order to make further requests for 
service treatment records is not necessary.

As noted in the introduction, the Veteran was afforded a 
hearing before the Board in October 2006, the transcript of 
which is of record.  The Board notes that a VA examination 
was not provided in connection with this claim.  As detailed 
in the analysis section, the Board finds that a remand for a 
medical examination or opinion is not warranted because one 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Compensation shall not be paid if the disability is the 
result of a veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. § 3.301(a) (2009).  A disability incurred during 
active military service shall not be deemed to have been 
incurred in line of duty if such disability was a result of 
the abuse of alcohol by the person on whose service benefits 
are claimed.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§§ 3.1(m); 3.301(a) (2009); see also Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001); VAOPGCPREC 7-99 (June 9, 1999).

The simple drinking of alcoholic beverage is not itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability, the disability will be considered 
the result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(2).  Alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability of the user.  38 C.F.R. 
§ 3.301(d).

A review of the evidence of record reveals that the Veteran 
has dementia.  The first documented diagnosis is shown to be 
in 2004 in records from the Boston VAMC, although a history 
of a diagnosis of dementia from 2002 is noted.  Earlier 
problems with the brain were seen in May 1999, when a CT scan 
of the head at Quincy Medical Center revealed a moderate 
degree of brain atrophy.  The Veteran's wife has indicated 
that the symptoms may have had their onset in 1989 when the 
Veteran suddenly stopped working.

The medical professionals who have addressed the question of 
the origin of the Veteran's dementia have concluded that it 
is the result of chronic alcohol abuse.  VA treatment records 
list the diagnosis as alcoholic dementia.  An April 2007 
record from Dr. E.R.C. at Quincy Medical shows that the 
Veteran has advanced dementia with a long history of alcohol 
abuse.  In May 2007, Dr. W.R.H. from South Shore Urology 
stated that the Veteran has progressive dementia brought on 
by alcoholism.  Given this clear evidence on the origin of 
the Veteran's claimed disability, a remand for additional 
examination and opinion evidence is not necessary.

In view of the evidence, the Board finds that the Veteran has 
alcoholic dementia as the result of alcohol abuse.  The 
Veteran, his wife, and his representative concede as much, 
but they maintain that the Veteran's alcohol use began during 
his military service.  They state that it was easy and cheap 
to obtain alcohol during service and that the Veteran had a 
lifelong problem because of his in-service drinking of 
alcohol.  Additionally, in April 2007, a fellow soldier 
G.A.B. stated that he remembers the Veteran did not drink 
alcohol prior to service, but he did witness him drink 
shortly after service.  Even when this seemingly credible 
information is taken as accurate, service connection is 
nevertheless prohibited for disabilities resulting from 
alcohol abuse.  See 38 U.S.C.A. § 105, 1110, 1131; 38 C.F.R. 
§§ 3.1, 3.301 (2009).  Thus, even if the Veteran's problems 
with alcohol abuse had their onset during service, service 
connection is not warranted for any resulting dementia 
secondary to that alcohol abuse.  Therefore, the 
preponderance of the evidence is against the claim and 
service connection for alcoholic dementia must be denied.


ORDER

Service connection for alcoholic dementia is denied.


REMAND

The Board finds that further development is necessary 
regarding the claims of service connection for an acquired 
psychiatric disorder manifested by depression; a lung 
disability, to include as a result of asbestos exposure; and 
hearing loss.

The Veteran and his family assert that the Veteran 
experiences depression and that it had its onset during 
military service.  They state that, although the Veteran 
initially had a three-year enlistment, it was extended and 
the Veteran became depressed.  These circumstances of service 
are supported by the information on the Veteran's DD-214.  As 
previously noted, the Veteran's service treatment records are 
not available for review.  In any case, the Veteran testified 
that he did not seek or receive psychiatric treatment during 
service.  Thus, the records would likely not be useful for 
his claim.  The Veteran's wife testified that she recalls 
that the Veteran first received treatment for depression in 
1954 and has had intermittent problems ever since he first 
became depressed during his period of service.

The Veteran should be scheduled for a VA psychiatric 
examination to determine whether he has an acquired 
psychiatric disorder manifested by depression that is 
attributable to his active military service.  Although he has 
been diagnosed with alcoholic dementia, the evidence suggests 
that the Veteran's depression may have had an earlier onset 
and a different etiology than that disorder.  Thus, an 
examiner should address whether the Veteran does in fact 
experience depression as a result of a psychiatric disorder 
other than alcoholic dementia, and if so, whether it is 
attributable to the stated symptoms he experienced during 
service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.

The Veteran and his family assert that he has a lung 
disability primarily as the result of tobacco use that began 
during military service.  They also contend that he may have 
developed a lung disability as the result of asbestos 
exposure or radiation exposure during service.

The post-service medical evidence reflects that the Veteran 
has been diagnosed with chronic obstructive pulmonary disease 
(COPD).  The evidence suggests that the COPD may have been 
the result of the Veteran's long history of smoking 
cigarettes.  Generally, for claims received after June 9, 
1998, disability shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military service on the basis that 
it resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service.  38 U.S.C.A. 
§ 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2009).  Because 
the Veteran's claim was received after June 9, 1998, a lung 
disability resulting from in-service tobacco use is not a 
theory of entitlement by which his claim may be granted.

In addition, there is no indication that the Veteran was 
actually exposed to radiation during military service; 
rather, the Veteran and his family allege that he was in or 
around Nagasaki and Hiroshima while he was stationed in 
Japan.  The Veteran's DD-214 documents service in Japan.  
However, provisions that apply to radiation-exposed veterans 
and claims based on exposure to ionizing radiation require 
service in those areas no later than July 1, 1946.  See 
38 U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309, 3.311 (2009).  The Veteran entered service 
on November 9, 1948.  Therefore, a lung disability resulting 
from possible radiation exposure from the atomic bomb 
detonations at Nagasaki or Hiroshima is also not a theory of 
entitlement by which his claim may be granted.

Even so, it is necessary to remand the claim to address the 
theory of entitlement of asbestos exposure.  First, the 
Veteran states that he was possibly exposed to asbestos 
during service when he was performing his duties in and 
around equipment containing asbestos.  He states that he 
placed asbestos on pipes within boats when he was in Okinawa 
and that, on one occasion, there was a big cloud of smoke 
from the asbestos.  It is well known that certain materials 
such as pipes, and certain occupations such as installing 
asbestos pipe products involve potential exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, ch. 2, sec. C(9)(a, f) (2009).  
Additionally, the Veteran served shortly after World War II, 
which is considered to be a time period with a high rate of 
exposure to asbestos and a high prevalence of disease.  See 
M21-1MR, Part IV, Subpart ii, ch. 2, sec. C(9)(g).  Here, the 
Veteran has provided seemingly credible statements as to his 
duties and his military occupational specialty is listed as 
automobile mechanic, which lends some support to his 
statements.

In addition to a diagnosis of COPD, post-service medical 
records suggest that the Veteran may have an asbestos-related 
lung disease.  A CT of the chest that was conducted at Quincy 
Medical in February 2006 revealed pleural plaques that were 
considered to be suggestive of prior asbestos exposure.  
Adenoca or mesothelioma could not be excluded.  In March 
2007, Dr. E.R.C. noted that the Veteran had a history of COPD 
secondary to long-term smoking history and asbestos exposure.  
Although these findings were made over 50 years after the 
Veteran's separation from military service, the latent period 
for development of disease due to exposure to asbestos ranges 
from 10 to 45 or more years between first exposure and 
development of disease.  See M21-1MR, Part IV, Subpart ii, 
ch. 2, sec. C(9)(d).  Moreover, mesotheliomas are not 
associated with cigarette smoking.  See M21-1MR, Part IV, 
Subpart ii, ch. 2, sec. C(9)(c).

Given that there is recent evidence that the Veteran has a 
lung disability related to asbestos exposure, and that he was 
possibly exposed to asbestos during military service, it is 
necessary to remand the claim so that a VA 
pulmonary/respiratory examination can be scheduled to address 
whether the Veteran has a lung disability that is 
attributable to his active military service to include 
whether he has an asbestos-related lung disease attributable 
to any in-service exposure to asbestos.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. 
App. at 81.

In addition, the Veteran and his family contend that service 
connection is warranted for hearing loss on account of 
developing loss of hearing as a result of exposure to loud 
noise during military service.  Specifically, they indicate 
that the Veteran was exposed to the noise from firing ranges 
and from working in and around tanks.  The Veteran is 
competent to report factual matters of which he has first 
hand knowledge, such as exposure to loud noise.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, 
the absence of in-service evidence of hearing loss is not 
fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).  This concept is 
important in the Veteran's case in light of the fact that 
there are no service treatment records available for review.

Post-service medical records document complaints of hearing 
loss.  A January 2000 private treatment record from Audiology 
Associates suggests that the Veteran has hearing impairment 
for VA purposes.  See 38 C.F.R. § 3.385 (2009).  
Additionally, a March 2008 record from the Boston VAMC notes 
that the Veteran was positive for hearing loss.  The Veteran 
and his family testified that he has experienced problems 
hearing since at least shortly after his discharge from 
military service.  Because there is evidence of a current 
disability or recurrent symptoms of hearing loss, evidence of 
in-service exposure to loud noise, and at least an indication 
of a link between the two, the Veteran should be scheduled 
for a VA audiological examination.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. 
App. at 81.  An examination is important in order to 
determine whether the Veteran has hearing loss that is 
attributable to his active military service.

The Board notes that, in April 2008, VA was made award that 
the Veteran receives disability benefits from the Social 
Security Administration (SSA).  The disability onset date is 
listed as March 1988.  In light of the remand, records should 
be requested from SSA.

It appears that the Veteran continues to receive regular 
treatment at the Boston VAMC.  Updated treatment records 
should be obtained on remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim, as well as any 
subsequent periodic examinations.  

2.  Obtain the Veteran's more recent 
treatment records (since October 2009) 
from the Boston VAMC and associate the 
records with the claims folder.

3.  After completing the above 
development, schedule the Veteran for a 
VA psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should identify 
the Veteran's psychiatric disabilities in 
accordance with DSM-IV and address 
whether the Veteran has an acquired 
psychiatric disorder manifested by 
depression separate from his alcoholic 
dementia or if he experiences depression 
as a symptom of his alcoholic dementia.  
If a separate psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran psychiatric disorder is 
related to his active military service, 
particularly his stated in-service 
symptom of depression described above.  
The examiner should also indicate whether 
any such disability is more likely than 
not of post-service onset.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  Schedule a VA examination by a 
physician who has expertise in diseases 
of the lung.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
necessary tests and studies should be 
conducted, including a PFT, a chest x-
ray, and a CT scan as necessary.  The 
examiner should obtain a detailed history 
of the Veteran's contended asbestos 
exposure and his tobacco use.  The 
Veteran's current lung disorder(s) should 
be identified, including any disorder 
that is considered to be an asbestos-
related lung disease.  The examiner 
should provide an opinion as to the 
origin of the identified lung disorders 
and whether they are related to the 
Veteran's period of military service, 
including his contended exposure to 
asbestos detailed above.  If any 
identified lung disorder is found to be 
caused by tobacco use, it should be duly 
noted.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

5.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and onset of any hearing loss.  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  A detailed history 
of the Veteran's in-service and post-
service noise exposure should be taken.  
All necessary tests and studies should be 
conducted.  The examiner should 
specifically indicate whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).  With respect to any 
diagnosed hearing loss, the examiner 
should provide an opinion, consistent 
with sound medical judgment, as to the 
medical probabilities that any hearing 
loss is related to the Veteran's active 
military service (particularly his in-
service exposure to loud noise from the 
firing range and tanks).  The examiner 
should also address the possibility of 
post-service onset.  All examination 
results, along with the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

6.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the three remaining issues on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


